            UNITED STATES DISTRICT COURT
           CENTRAL DISTRICT OF CALIFORNIA




UNITED STATES OF                  CR 18-00835-DSF
AMERICA,
    Plaintiff,
                       Order GRANTING in Part and
           v.          DENYING in Part
                       Government’s Motions in
ERNEST ARMANDO ANDUJO, Limine (Dkts. 38, 39)
   Defendant.



   Before the Court are the government’s motions in limine to
introduce certain evidence at trial. All rulings on motions in
limine are tentative. The issues may be raised again during
trial—outside the presence of the jury—if circumstances change.

  Motion in Limine No. 1 (MIL1)

   The government seeks to introduce two self-authenticating
documents: (1) a residential lease agreement executed by
defendant on September 2, 2018 and (2) California Department of
Justice Bureau of Firearms Certifications of Firearm History. The
defense does not oppose MIL1. For the reasons stated in MIL1,
the documents are admitted pursuant to Federal Rule of Evidence
902.

  MIL1 is GRANTED.
     Motion in Limine No. 2 (MIL2)

A.     Evidence Concerning the Theft

   The government seeks to introduce evidence that officers
obtained a search warrant to look for stolen parts in Mr. Andujo’s
home. The government does not intend to introduce in its case-in-
chief that Mr. Andujo was accused of theft or specify Mr. Andujo’s
role in the theft, but seeks to introduce that the warrant
authorized a search for stolen items in Mr. Andujo’s home. 1

   The Ninth Circuit permits two categories of evidence that may
be “inextricably intertwined” with a charged offense and therefore
admitted without regard to Rule 404(b) of the Federal Rules of
Evidence. Evidence of prior acts may be admitted as “inextricably
intertwined” with the charged offenses if (1) “the evidence
‘constitutes a part of the transaction that serves as the basis for
the criminal charge’” or (2) when necessary “to permit the
prosecutor to offer a coherent and comprehensible story regarding
the commission of the crime.” United States v. DeGeorge, 380
F.3d 1203, 1220 (9th Cir. 2004) (quoting United States v.
Vizcarra-Martinez, 66 F.3d 1006, 1012-13 (9th Cir. 1995)).

   The government asserts that evidence that the officers were
searching Mr. Andujo’s home to investigate a theft falls under the
second exception—necessary to provide a coherent and
comprehensible story. The government contends this is so

1In the alternative, the government seeks to introduce evidence that the
search/arrest warrant related to a theft charge if defense counsel “opens the
door” by introducing testimony that Mr. Andujo was never questioned about
the silencers or other weapons. If the defense introduces evidence concerning
the investigation, government counsel may raise this issue again outside the
presence of the jury. The Court suggests the parties discuss the potential
questions on this topic to avoid a dispute at trial over whether the “door has
been opened.”



                                      2
because it explains why the officers were searching Mr. Andujo’s
home.

    “In determining whether particular evidence is necessary to
the prosecution’s ‘coherent and comprehensible story,’” the Court
considers whether “the evidence bears directly on the charged
crime.” United States v. Wells, 879 F.3d 900, 928-29 (9th Cir.
2018) (quoting Vizcarra-Martinez, 66 F.3d at 1013). “There must
be a sufficient contextual or substantive connection between the
proffered evidence and the alleged crime to justify exempting the
evidence from the strictures of Rule 404(b).” Id. (quoting Vizcarra-
Martinez, 66 F.3d at 1013). Here, testimony concerning the basis
for the search warrant and circumstances around the alleged theft
does not bear directly on—or even relate to—the charged offenses
of possession of possession of unregistered firearms and possession
of firearms without serial numbers. It is sufficient context for the
jury to be informed that the officers were lawfully in Mr. Andujo’s
home pursuant to a search warrant, without more. There is no
need to identify that the officers were executing the warrant to
investigate an alleged theft or were looking for stolen items in Mr.
Andujo’s home for the jury to understand that the officers lawfully
discovered the firearms forming the basis of the charges.
Moreover, the risk of unfair prejudice substantially outweighs the
probative value of the evidence.2 The parties may wish to enter a
stipulation to be read to the jury to make clear that the search
was lawful rather than asking potentially problematic questions.




2It is possible, of course, that in the absence of the real reason for the search,
the jury will assume it relates to a crime far more serious than the actual
crime at issue. The Court leaves it to defense counsel to decide whether to
withdraw this objection.



                                        3
B.    Other Items Discovered in Mr. Andujo’s Home

   The government seeks to introduce evidence of the other
firearms and weapons discovered in Mr. Andujo’s home because
they are inextricably intertwined with the charged offenses. In
the alternative, the government contends the firearms, weapons,
and other items3 discovered in Mr. Andujo’s home are admissible
to prove possession, knowledge, lack of mistake, and lack of
accident. Mr. Andujo opposes the inclusion of this evidence other
than the American Tactical Import rifle.

      1.     Inextricably Intertwined

    The government contends the other firearms and weapons are
inextricably intertwined with the charged offenses because they
are “part of the transaction that serves as the basis for the
criminal charge[s].” DeGeorge, 380 F.3d at 1220. The government
argues it is necessary to put Mr. Andujo’s “illegal conduct” in
context and to rebut two possible defenses: (1) that Mr. Andujo
did not possess the silencers or (2) Mr. Andujo did not know the
nature of the devices as silencers.

    The government relies on United States v. Daly, 974 F.2d
1215 (9th Cir. 1992) where a defendant was charged with being a
felon in possession of a firearm. Id. at 1217. Evidence regarding a
shoot-out between the defendant and police was necessary to put
the defendant’s illegal conduct (firearm possession) into context
and to rebut his claims of self-defense. Id. The Ninth Circuit
rejected the defense contention that the shoot-out evidence should
be omitted because the government need only show the defendant
was a convicted felon in a possession of a firearm, and that he
surrendered after eleven hours of surveillance when police fired

3The “other items” are rifle magazines and an oil filter with threaded
adapter and tools.



                                      4
tear gas into the room. Id. The Ninth Circuit reasoned that the
“jury is entitled to know the circumstances and background of a
criminal charge” and that “it cannot be expected to make its
decision in a void – without knowledge of the time, place, and
circumstances of the acts which form the basis of the charge.” Id.
(internal citation omitted). Here, unlike the evidence relating to
theft, the firearms and weapons were found at the same time and
in the same place as the purported silencers. The evidence
provides some context to the underlying charges, and may help
the presentation of a coherent story, as well as to establish
possession and knowledge.

     As the Court finds the evidence is clearly admissible pursuant
to Federal Rule of Evidence 404(b)(1) for the reasons stated below,
it need not determine whether the evidence is “inextricably
intertwined.”

     2.    Evidence of the Firearms is Relevant and
           Admissible to Prove Identity and Knowledge

     Rule 404(b)(1) provides that “evidence of a crime, wrong, or
other act is not admissible to prove a person’s character in order to
show that on a particular occasion the person acted in accordance
with the character or trait.” However, the evidence may be
admissible for another purpose, such as proving motive,
opportunity, intent, preparation, plan, knowledge, identity,
absence of mistake, or lack of accident. Fed. R. Evid. 404(b)(2).
The district court may admit evidence of other acts if it (1) tends
to prove a material point; (2) is not too remote in time; (3) is based
on sufficient evidence; and (4) in cases where knowledge or intent
is at issue, is similar to the offense charged. United States v.
Lozano, 623 F.3d 1055, 1059 (9th Cir. 2010).

   The firearms are probative of Mr. Andujo’s knowing possession
of the purported silencers. The firearms are registered under Mr.


                                  5
Andujo’s name and were discovered in the same place (and at the
same time) as the purported silencers. Given that Mr. Andujo
lived with three adult co-lessees, evidence that the purported
silencers were found among Mr. Andujo’s firearms is highly
probative of knowing possession. In addition, the jury could
reasonably conclude that someone with such a substantial interest
in firearms would also know that the purported silencers could, in
fact, be used as silencers.

     The Court must still balance the evidence under Rule 403.
The Court finds that the probative value of the other firearms is
not substantially outweighed by unfair prejudice – especially
considering that the weapons were legally purchased. Nor is this
evidence likely to confuse the issues or mislead the jury. The
firearms are admissible.

     3.    The Firearms, Magazines, and Other Weapons
           Are Admissible to Prove Knowledge of the
           Nature of Silencers

   For each of the charged offenses, the government must prove
that Mr. Andujo knew the specific characteristics that qualified
the silencers as firearms under the relevant statute. United
States v. Montoya-Gaxiola, 796 F.3d 1118, 1122-23 (9th Cir. 2015).
The government must therefore prove that Mr. Andujo was aware
the devices were silencers and not fuel filters. It seeks to
introduce the firearms, magazines, and “other weapons” as proof
of Mr. Andujo’s knowledge. It also seeks to include testimony
concerning a flash suppressor attached to the American Tactical
Import rifle.

   When Rule 404(b) evidence is offered to prove knowledge, the
similarity requirement does not require that the prior act be
precisely the same as the charged act, “as long as the prior act was
one which would tend to make the existence of the defendant’s


                                 6
knowledge more probable than it would be without the evidence.”
United States v. Rodriguez, 880 F.3d 1151, 1167 (9th Cir. 2018).

   Here, Mr. Andujo’s possession of firearms is probative of his
knowledge of firearms. That knowledge makes knowledge of the
nature of silencers more likely. Testimony concerning the flash
suppressor attached to the American Tactical Import rifle is also
probative of Mr. Andujo’s knowledge as to the nature of the
purported silencers.4 But testimony concerning any California
state charges that were brought and then dropped concerning the
flash suppressor is not admissible under Rule 403.5

   The eleven rifle magazines that were found in the same place
and at the same time as the silencers are probative of Mr.
Andujo’s knowledge because a reasonable trier of fact could make
the rational inference that possession of magazines demonstrates
a familiarity with firearms and related items. The Court finds the
probative value of this evidence is not outweighed by undue
prejudice.

      4.     The Oil Filter, Threaded Adapter, Tools, and
             Other Items are Admissible to Prove Knowledge

   The government seeks to introduce evidence of an oil filter and
threaded adapter found in the same closet as the firearms and
other weapons. The items were attached to each other but not
attached to any firearms. The government also seeks to introduce
photos of two drill presses discovered in the garage the same day.

4The Court reserves until the time of trial determination of the admissibility
of the American Tactical Import Rifle Manual. That Mr. Andujo did not
possess and may never have seen the manual is not dispositive if the manual
provides information concerning use of the flash suppressor.
5If testimony at trial suggests this evidence is relevant and more probative
than prejudicial, the government may bring this to the Court’s attention
outside the presence of the jury.



                                      7
The government contends that if the oil filter had been further
modified by the tools found in the garage, it and the threaded
adapter could have been attached to a firearm to mimic a firearm
suppressor. The government seeks to introduce these items as
circumstantial evidence that Mr. Andujo knew the purported
silencers were silencers – possibly because he made them. The
government also states that they prove identity, absence of
mistake, and lack of accident.

      The Court agrees that these items are circumstantial
evidence that Mr. Andujo was familiar with items that can be
used as, or modified to be used as, silencers – and therefore that
the items that are the basis of the current charges were in fact
silencers. That the purported silencers were kept in a bag with
other weapons – the brass knuckles, darts, knives, and saps – also
tends to suggest Mr. Andujo considered them to be weapons or
weapons-related.

   Having balanced the Rule 403 factors, the Court finds this
evidence is admissible.



  MIL2 is GRANTED in PART and DENIED in PART.

     IT IS SO ORDERED.


Date: September 4, 2019             ___________________________
                                    Dale S. Fischer
                                    United States District Judge




                                8
